Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SYSTEM AND METHOD FOR DETERMINING HYDROGEN SUPPLY FAILURE OF FUEL CELL

Examiner: Adam Arciero	SN: 16/828,467	Art Unit: 1727          July 22, 2022 

DETAILED ACTION
Applicant’s response filed on April 14, 2022 has been received. Claims 9-11 and 13-14 are currently pending. Claim 9 has been amended. Claims 1-8 and 12 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Yoon et al. on claims 1-9, 11 and 14 are withdrawn because Applicant has canceled or amended the claims. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yoon et al. and Yoshimura et al. on claims 10 and 12-13 are withdrawn because Applicant has canceled or amended the claims. 

Response to Arguments
Applicant’s arguments, see Remarks, filed April 14, 2022, with respect to the rejections have been fully considered and are persuasive. The rejections of the pending claims have been withdrawn. 

Allowable Subject Matter
Claims 9-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Yoon et al., Yoshimura et al. and Saito (US 2016/0114793 A1), do not specifically disclose, teach, of fairly suggest the claimed method of determining a hydrogen supply failure of a fuel cell, comprising the claimed valve control step; the claimed pressure sensing step; and the claimed determining step; wherein when a pressure change amount sensed for a predetermined time by the pressure sensor with the tank valves open exceeds a predetermined change value, the determining step determines poor opening of the corresponding hydrogen tanks (claim 1). Saito teaches of a control method for determining a hydrogen supply failure of a fuel cell, comprising comparing the second total gas consumption to the first total gas consumption when the fuel gas consumption has proceeded for a predetermined time (paragraph [0012]). However, Saito is silent to the claimed invention as discussed above. In light of Applicant’s arguments and amendments the rejections have been overcome
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727